         Case 1:20-cv-04426-PAE-KHP Document 10
                                             11 Filed 08/04/20 Page 1 of 1



                                                                Jackson Lewis P.C.
                                                                44 South Broadway, 14th Floor
                                                                White Plains NY 10601
                                                                (914) 872-8060 Direct
                                                                (914) 946-1216 Fax
                                                                jacksonlewis.com



D IRECT D IAL: (914) 872-6920
EM AIL ADDRESS: JO SEPH . DIPALM A@JACKSO N LEWIS. CO M                                         08/04/2020

                                                          August 4, 2020

VIA ECF
The Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court, Southern District of New York
500 Pearl Street, Room 750
New York, New York 10007
                                             Re:     Cruz v. Red Wing Brands of America, Inc.
                                                     Case No. 20-cv-04426-PAE-KHP
Dear Magistrate Judge Parker:

               This firm represents Defendant, Red Wing Brands of America, Inc., in the above-
referenced matter. This letter is written pursuant to Rule 1(F) of Your Honor’s Individual Practice
Rules, to request an extension of the deadline for Defendant to answer, move or otherwise respond
to the Complaint from August 10, 2020 through and including September 10, 2020, and to request
the adjournment of the Initial Conference currently scheduled for September 9, 2020.

               Plaintiff’s counsel consents to these requests. These requests are made as the
parties have engaged in productive settlement discussions and would like more time to resolve this
matter without further intervention from this court.

               This is Defendant’s second request for an extension of the deadline to respond to
Plaintiff’s complaint. No other deadlines have been scheduled in this case.

                    Thank you for your consideration of this request.

                                                          Respectfully submitted,

                                                          JACKSON LEWIS P.C.


                                                          By: /s/ Joseph J. DiPalma
                                                                 Joseph J. DiPalma

The Defendant's deadline to respond to the complaint is hereby extended to September 10, 2020.
The telephonic Initial Case Management Conference scheduled for Wednesday, September 9,
2020 at 11:30 a.m. is hereby rescheduled to Thursday, October 8, 2020 at 12:30 p.m. Counsel is
directed to call Judge Parker's teleconference line at the scheduled time. Please dial (866)
434-5269, Access code: 4858267.


                                                                                                 08/04/2020
